Citation Nr: 1453902	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date prior to December 3, 2004, for an award of service connection for coronary artery disease.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a Travel Board hearing in May 2014.  His wife was present.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1. The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for coronary artery disease or any other heart condition prior to December 3, 2004. 

2. A June 2005 rating decision denied service connection for hypertension.  The Veteran was notified of this decision and of his appellate rights by letter dated June 23, 2005.  He did not appeal.

3. An August 2011 statement submitted from the Veteran's physician regarding the etiology of his hypertension is both "new" and "material."

4. The evidence is now in a state of equipoise as to whether the Veteran's service-connected nephrectomy caused his hypertension.  


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to December 3, 2004, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2013).

2. The June 2005 decision that denied the Veteran's claim of service connection for hypertension is final; new and material evidence has been received since then and the claim is reopened.   38. U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for establishing service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The Board notes that the Veteran's earlier effective date claim will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Regarding the Veteran's petition to reopen his claim for hypertension based on the submission of new and material evidence, the Board is in fact reopening and granting the claim below; therefore any error in its duties to notify and assist is deemed non-prejudicial.

II. Earlier Effective Date

The Veteran contends that an earlier effective date is warranted for the grant of service connection for coronary artery disease.  He asserts that the appropriate effective date should be at the latest December 27, 1993.  His current effective date for the condition is December 3, 2004.  

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

With respect to the phrase "the date entitlement arose", the Court of Appeals for Veterans Claims (Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157. 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(b)(2).  Although coronary artery disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease, including coronary artery disease, under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203. 

If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. § 3.400.

The Veteran was granted service connection for coronary artery disease as secondary to his service-connected posttraumatic stress disorder (PTSD) in a December 2007 rating decision.  He was awarded a 30 percent rating effective January 24, 2007, the date of his original claim for service connection.  This rating was eventually reduced to 10 percent in a March 2009 rating decision.  Later, the RO awarded the Veteran an earlier effective date for his coronary artery disease in a January 2011 rating decision based upon a Nehmer review.  It gave him a 10 percent rating beginning December 3, 2004, with the reasoning that a VA Form 21-4142 Authorization and Consent to Release Information submitted on this date regarding records for a cardiac condition represented the first correspondence that could be reasonably construed as a "claim" for service connection for his heart condition.

As coronary artery disease is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available to the Veteran.  Aside from the current effective date assigned, the record reflects no claim for disability compensation for any such disease either pending before VA on May 3, 1989.  Additionally, VA was not in receipt of any correspondence that could be construed as a "claim" between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for ischemic heart disease (i.e. August 31, 2010) prior to his current effective date of December 3, 2004.  

The Veteran asserts that records dating back to December 1993 that show a diagnosis of coronary artery disease entitles him to an earlier effective date.  However these records from The Miriam Hospital were received by VA in September 2012.  Review of his claims file reveals that there exists no communication or medical record that could be construed as a claim for service connection for coronary artery disease or ischemic heart disease prior to December 3, 2004.  Specifically, the record contains no application, statement, or submission that may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for this covered herbicide disability, and VA had not issued a decision on any such claim between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease. Thus, the provisions of 38 C.F.R. § 3.816 are inapplicable in this case. 

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than December 3, 2004, is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date prior to December 3, 2004, for the award of service connection for coronary artery disease due to herbicide exposure is not warranted.


III. New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The last prior, final decision regarding the Veteran's claim for service connection for hypertension was issued in June 2005.  He was denied because the evidence there was no hypertension condition shown in service and there was no rationale to support the Veteran's contention that the condition resulted from his nephrectomy.  He did not appeal this decision and it became final.

In support of his claim, the Veteran submitted an August 2011 statement from his longtime physician D.S.  The statement includes the following:

An injury of any type to the kidney turns that kidney into a Goldblatt Kidney...The shrapnel injury to [the Veteran's] kidney started the Goldblatt phenomenon where blood is unable to get through the kidney and raises the blood pressure.  The kidney then looses [sic] all function secondarily from the shrapnel, as reported by the patient.

As this piece of evidence has never been considered by the RO before, it is "new."  As it also is evidence establishing a link between his service-connected kidney condition and his hypertension, it is "material.  Thus, new and material evidence has been submitted and his claim is reopened.  

IV. Service Connection

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Alternatively, service connection can be granted on a secondary basis. For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition to the above quoted August 2011 statement, the Veteran submitted a much earlier statement dated November 2004 by D.S. with a brief summary of the Veteran's treatment.  Included in this statement was "renal studies and metabolic profiles for missing left kidney [secondary] to shrapnel trauma to left kidney...during military duty."  It also states that he treated the Veteran for "hypertension due to missing kidney."  

The Veteran underwent a VA compensation examination for his hypertension in September 2012.  The examiner was specifically asked to comment as to the likelihood the Veteran's nephrectomy caused, or chronically worsened, his hypertension.  The examiner stated that she could not provide this opinion without resorting to mere speculation.  She stated that current medical evidence is conflicting on whether or not a nephrectomy either from donation of a kidney or removal due to medical need lead to hypertension.  She further stated that "studies suggest that a person may be slightly more likely to develop hypertension if a kidney is removed, but there is no conclusive evidence."  

After review of the above, the Board has concluded that, at the very least, the evidence is relatively balanced in terms of whether or not the Veteran's hypertension is related to his service-connected nephrectomy.  D.S. is competent and credible to provide an opinion on the Veteran's hypertension, especially considering that he has been providing the Veteran care for an extended period of time.  There is no contrary negative opinion of record.  While the September 2012 VA examiner declined to provide an opinion, she did state that studies suggested that a person may be "slightly" more likely to develop hypertension if he or she has had a kidney removed, which supports the Veteran's claim.  Therefore, the Board is resolving all reasonable doubt in the Veteran's favor and his claim of entitlement to service connection for hypertension is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than December 3, 2004, for the award of service connection for coronary artery disease is denied.

New and material evidence having been received, the issue of entitlement to service connection for hypertension is reopened.  

Entitlement to service connection to hypertension as secondary to nephrectomy is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


